Title: From John Adams to Joseph Ward, 14 December 1809
From: Adams, John
To: Ward, Joseph



Dr Sir
Quincy December 14th 1809

I must, though much against my Inclination agree in your opinion expressed in your kind Letter of the 27th. of Nov. “that it will be a long time before, the Evil of a Paper Medium will be corrected.” your Reasons for this opinion, and your Judgment of the ill Effects of this Swindling System are infallible—
The Article “Foreign Relations” in the Patriot was not from me. Nothing from me has appeared without my Name.
The Terror of Napoleon has been artificially and chimerically wrought up in Minds of a Part of the American People, beyond all Truth, Probability or Possibility.
This English calculation has always been that Three Tons of Shipping are indispensably necessary for the transportation to America of every Single Soldier with his Arms Munitions Provisions and Accoutrements.
Some of our orators Say that Napoleon will Send two hundred thousand Men to conquer us. He must have Six hundred thousand Tons of transport Ships then. Where will he get them? All Europe, England included could not furnish them, without Stagnating the Commerce of the whole Globe.
They say that he Sent forty thousand Men to St. Domingo. What is become of them? The Climate has killed them. The Climate of South America and of our Southern States would be as fatal as the West Indies.
But the Truth is he never Sent a quarter Part of 40,000 Men to St. Domingo. Louis 14 and Louis 15 exerted all their Zeal and all the Resources they could Spare to transport Troops to the West Indies and to Canada to defend their Possessions in former Wars: but they never could get over, Ten thousand Men.
G. Britain in our Revolutionary War never had in North America including Canada, at any one time more than five and twenty thousand Men. During Some Part of the War I thought they had forty thousand. But upon examining their own most authentic Documents and Memorials I have long Settled an Opinion that they never exceeded twenty five thousand. And what was the Number of Transports? Six hundred, as it has often been Said, four hundred is the Smallest Number I ever heard. It is certain that England Scotland and Ireland could not furnish enough. They were obliged to hire Ships in Holland Sweden and Italy. Where then is Napoleon to get his Two thousand Ships of three hundred Tons each to transport his 200,000 Men?
No! Let Us reason more like Philosophers and Politicians! Let Us Say that Napoleon has found in Spain two Millions of Geese of the Breed of Gonzales. That these geese are to be yoked together by Tens. Every Ten is to transport his Man across the Atlantic and alight upon the Cloud Capt Towers gorgeous Palaces and Solemn Temples of our great Cities, descend like Clouds upon the Inhabitants and make themselves Masters of all at once.
I have been told by experienced Courtiers and able Statesmen in France that “a King of France never went to bed with any reasonable Certainty upon his Mind that he Should not awake in the Morning at War with Some Power or other. The Death of Some Prince, Minister or General, or any one of a thousand accidents which no human Wisdom could foresee or prevent might light up the flames of War in an instant in places where they thought themselves most Secure.” This is an undoubted Truth and it will be more constantly true of Napoleon and His Successors for a Century to come, that it was of the Bourbons. Men and Money grow not upon current Bushes and Grape Vines. All the Men and Treasures that France can command will be necessary to defend themselves at home. Napoleons Life is the most uncertain one in Europe. He will have too much to do to take care of it. All the World will agree he would be mad to come here. His Empire would be usurped in his Absence. He would not dare trust any of his Generals with a large Army here knowing that if he conquered Us, which he could not, he would Set up for himself.
Europe is not subdued. Neither Germany, Denmark, Sweden, Russia, Holland Italy Spain or Portugal are Subdued. The Power of Napoleon will be constantly in danger in all of them for a Century. He has prevailed in Germany because the House of Austria was odious, and in all the rest of Europe because England was odious. But Security Napoleon never will have. And without Security in Europe he cannot think of wasteing and ruining himself in America.
Si quid novisti rectius, imperti.
I am with great Esteem your humble Servant
John Adams